Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

With respect to claim 1, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record fails to teach: an operating method of a controller comprising: “selecting, by the reliability interval manager, the candidates of 10the mean bias voltage when the candidates of the mean bias voltage are within confidence intervals, respectively; deciding, by a read bias manager, target read voltages based on selected mean bias voltages or the selected candidates of the mean bias voltage; and  15reading, by a processor, target data according to the target read voltages.” and in combination with the remaining limitations.
One of the closet arts of record Hsiao et al. (10,482,978) disclose a controller and decoding method comprising:  chooses the target word line among the word lines of the rewritable non-volatile memory module, wherein target memory cells in the target word line are already programed; read the target cells by using different read voltage; choose every pair of adjacent gray code summation sets in the gray code summation set base on a first determined order and determine optimized read voltages corresponding to the predetermined order from read voltages belonging to read voltage sets based on the gray code count summation.
Hsiao et al. does not teach:  “selecting, by the reliability interval manager, the candidates of 10the mean bias voltage when the candidates of the mean bias voltage are within confidence intervals, respectively; deciding, by a read bias manager, target read voltages based on selected mean bias voltages or the selected candidates of the mean bias voltage; and  15reading, by a processor, target data according to the target read voltages.” and in combination with the remaining limitations.

	Claims 2-10 depend from claim 1 and are therefore allowable.

With respect to claim 11, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken a reliability interval manager for determining whether the candidates of the mean bias voltage are within confidence intervals, selecting the candidates of the mean bias voltage when the candidates of the mean 20bias voltage are within confidence intervals; a read bias manager for deciding target read voltages based on selected mean bias voltages or the selected candidates of the mean bias voltage; and a processor suitable for reading target data according to the 51target read voltages.” and in combination with the remaining limitations.
One of the closet arts of record (Hsiao et al. 10,482,978), a controller and decoding method comprising:  chooses the target word line among the word lines of the rewritable non-volatile memory module, wherein target memory cells in the target word line are already programed; read the target cells by using different read voltage; choose every pair of adjacent gray code summation sets in the gray code summation set base on a first determined order and determine optimized read voltages corresponding to the predetermined order from read voltages belonging to read voltage sets based on the gray code count summation.
Hsiao et al. does not teach:  “a reliability interval manager for determining whether the candidates of the mean bias voltage are within confidence intervals, selecting the candidates of the mean bias voltage when the candidates of the mean 20bias voltage are within confidence intervals; a read bias manager for deciding target read voltages based on selected mean bias voltages or the selected candidates of the mean bias voltage; and a processor suitable for reading target data according to the 51target read voltages.” and in combination with the remaining limitations.

	Claims 12-19 depend from claim 11 and are therefore allowable.

With respect to claim 20, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record fails to teach: a memory system comprising: “determining whether mean bias voltages are within set intervals respectively corresponding to the program states; when it is determined that the mean bias voltages are within the 53corresponding set intervals, determining target read voltages based on the mean bias voltages, respectively; reading target data from the memory device based on one of the target read voltages; and  5updating the target read voltages as the source read voltages.” and in combination with the remaining limitations.
One of the closet arts of record Hsiao et al. (10,482,978) disclose a controller and decoding method comprising:  chooses the target word line among the word lines of the rewritable non-volatile memory module, wherein target memory cells in the target word line are already programed; read the target cells by using different read voltage; choose every pair of adjacent gray code summation sets in the gray code summation set base on a first determined order and determine optimized read voltages corresponding to the predetermined order from read voltages belonging to read voltage sets based on the gray code count summation.
determining whether mean bias voltages are within set intervals respectively corresponding to the program states; when it is determined that the mean bias voltages are within the 53corresponding set intervals, determining target read voltages based on the mean bias voltages, respectively; reading target data from the memory device based on one of the target read voltages; and  5updating the target read voltages as the source read voltages.” and in combination with the remaining limitations.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsiao et al. (10,482,978) discloses read voltage optimization method, memory storage device and memory control circuit unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Lam whose telephone number is (571)272-1782.  The examiner can normally be reached on 6:00 – 2:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 









/David Lam/
Primary Examiner, Art Unit 2825			

February 22, 2021